Case: 13-60841      Document: 00512749152         Page: 1    Date Filed: 08/28/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-60841
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 28, 2014
FAKHAR ALI,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A089 406 837


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Fakhar Ali, a native and citizen of Pakistan, petitions for review of the
decision of the Board of Immigration Appeals (BIA) dismissing his appeal from
the immigration judge’s denial of his application for withholding of removal.
Ali argues that the BIA erred in determining that he did not prove he is a
member of a particular social group.                 Ali also challenges the BIA’s




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60841     Document: 00512749152     Page: 2   Date Filed: 08/28/2014


                                  No. 13-60841

determination that he does not have a well-founded fear of future persecution
on account of a protected ground.
      We review findings of fact for substantial evidence, see Wang v. Holder,
569 F.3d 531, 536 (5th Cir. 2009), and we may not reverse an immigration
court’s findings unless “the evidence was so compelling that no reasonable
factfinder could conclude against it.” Id. at 537. In particular, we review for
substantial evidence the conclusion that an alien is not eligible for withholding
of removal. Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). To obtain
withholding of removal, an applicant must show a clear probability that he will
be persecuted upon his return to his home country. Roy v. Ashcroft, 389 F.3d
132, 138 (5th Cir. 2004). “A clear probability means that it is more likely than
not that the applicant’s life or freedom would be threatened by persecution on
account of either his race, religion, nationality, membership in a particular
social group, or political opinion.” Id. (internal quotation marks and citation
omitted). A particular social group is one that “can be accurately described in
a manner sufficiently distinct that the group would be recognized, in the
society in question, as a discrete class of persons.” Orellana-Monson v. Holder,
685 F.3d 511, 519 (5th Cir. 2012) (internal quotation marks and citation
omitted). “[T]he BIA’s interpretation of the term ‘particular social group’” and
its use of the particularity and social visibility test are entitled to deference.
Id. at 520-21.
      Ali has not shown that the BIA erred in determining that his proffered
social group, “Sunni Muslims who are no longer devout,” lacks the requisite
particularity to be cognizable for purposes of withholding of removal. See
Orellana-Monson, 685 F.3d at 518-21; see also Castillo-Enriquez v. Holder, 690
F.3d 667, 668 (5th Cir. 2012) (providing that wealthy Salvadorans do not
qualify as a protected social group).         Additionally, Ali has failed to



                                        2
    Case: 13-60841    Document: 00512749152     Page: 3   Date Filed: 08/28/2014


                                 No. 13-60841

establish that his proffered social group is visible in Pakistani society. See
Matter of A-E-M-, 21 I. & N. Dec. 1157, 1160 (BIA 1998); Matter of S-E-G-,
24 I. & N. Dec. 579, 587 (BIA 2008). Ali’s general fear of attack or harassment
in Pakistan does not establish his membership in a particular social group. See
Orellana-Monson, 685 F.3d at 521-22.
      Ali has not argued that he has suffered past persecution from Sunni
extremists. Accordingly, no threat of future persecution is presumed. See Zhu
v. Gonzales, 493 F.3d 588, 596 (5th Cir. 2007).      Ali also admits that his
moderate Muslim family members who live in Pakistan have not been
persecuted by Sunni extremists.     This weakens his claim of likely future
persecution. See Eduard v. Ashcroft, 379 F.3d 182, 193 (5th Cir. 2004) (citing
A-E-M-, 21 I. & N. Dec. at 1160). Ali’s claim of persecution rests solely on a
generalized fear of persecution by Sunni extremists, and he makes no showing
of any particular likelihood of persecution of him personally. Ali’s evidence
fails to establish a clear and objective probability of persecution. See Eduard,
379 F.3d at 190. Much less does it “compel” a decision in his favor.
      The BIA’s determination that Ali failed to establish his eligibility for
withholding of removal is supported by substantial evidence. See Zhang, 432
F.3d at 344. Accordingly, his petition for review is DENIED.




                                       3